3:17-cv-01426-MBS         Date Filed 11/16/20      Entry Number 214         Page 1 of 11




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION

 Twanda Marshinda Brown, et al.,
                                                        No. 3:17-cv-01426-MBS
                         Plaintiffs,

        v.

 Lexington County, South Carolina, et al.,

                        Defendants.

       Whereas, the parties to this Consent Confidentiality Order (“parties”), have stipulated

that certain discovery material is and should be treated as confidential, and have agreed to the

terms of this order; accordingly, it is this 13th day of November, 2020, ORDERED:

       1.      Scope. All documents produced in the course of discovery, all responses to

discovery requests and all deposition testimony and deposition exhibits and any other materials

which may be subject to discovery (hereinafter collectively “documents”) shall be subject to this

Order concerning confidential information as set forth below.

       2.      Form and Timing of Designation. Confidential documents shall be so

designated by placing or affixing the word “CONFIDENTIAL” on the document in a manner

which will not interfere with the legibility of the document and which will permit complete

removal of the Confidential designation. Documents shall be designated CONFIDENTIAL prior

to, or contemporaneously with, the production or disclosure of the documents except for

documents produced for inspection under the “Reading Room” provisions set forth in paragraph

4 below. Inadvertent or unintentional production of documents without prior designation as

confidential shall not be deemed a waiver, in whole or in part, of the right to designate

documents as confidential as otherwise allowed by this Order.
3:17-cv-01426-MBS         Date Filed 11/16/20      Entry Number 214         Page 2 of 11




       3.      Documents Which May be Designated Confidential. Any party may designate

documents as confidential but only after review of the documents by an attorney 1 who has, in

good faith, determined that the documents contain information protected from disclosure by

statute, sensitive personal information, trade secrets, or confidential research, development, or

commercial information. The certification shall be made concurrently with the disclosure of the

documents, using the form attached hereto at Attachment A which shall be executed subject to

the standards of Rule 11 of the Federal Rules of Civil Procedure. Information or documents

which are available in the public sector may not be designated as confidential.

       4.      Reading Room. In order to facilitate timely disclosure of large numbers of

documents which may contain confidential documents, but which have not yet been reviewed

and marked, the following “Reading Room” provisions may be utilized.

       a.      Documents may be produced for review at a party’s facility or other controlled

               location (“Reading Room”), prior to designation as confidential. After review of

               these documents, the party seeking discovery may specify those for which further

               production is requested. The producing party shall then copy the requested

               documents for production. To the extent any of the requested documents warrant

               a CONFIDENTIAL designation, the copies shall be so marked prior to further

               production.

       b.      Unless otherwise agreed or ordered, copies of Reading Room documents shall be

               requested within twenty days of review in the Reading Room and shall be

               produced within thirty days after the request is made.



1The attorney who reviews the documents and certifies them to be CONFIDENTIAL must be
admitted to the Bar of at least one state but need not be admitted to practice in the District of
South Carolina and need not apply for pro hac vice admission. By signing the certification,
counsel submits to the jurisdiction of this court in regard to the certification.
3:17-cv-01426-MBS         Date Filed 11/16/20       Entry Number 214        Page 3 of 11




       c.      The producing party shall maintain a log of persons who have reviewed

               documents in the Reading Room and the dates and time of their presence.

       d.      The production of documents for review within the confines of a Reading Room

               shall not be deemed a waiver of any claim of confidentiality, so long as the

               reviewing parties are advised that the Reading Room production is pursuant to

               this provision and that the Reading Room may contain confidential materials

               which have not yet been marked as confidential.

       e.      Until such time as further production is made of documents reviewed in a

               Reading Room, the reviewing party shall treat all material reviewed as if it was

               marked CONFIDENTIAL at the time reviewed.

       5.      Depositions. Portions of depositions shall be deemed confidential only if

designated as such when the deposition is taken or within seven business days after receipt of the

transcript. Such designation shall be specific as to the portions to be protected.

       6.      Protection of Confidential Material.

       a.      General Protections. Documents designated CONFIDENTIAL under this Order

               shall not be used or disclosed by the parties or counsel for the parties or any other

               persons identified below (¶ 6.b.) for any purposes whatsoever other than

               preparing for and conducting the litigation in which the documents were disclosed

               (including any appeal of that litigation). Except as provided in subparagraph

               6.b.(5), the parties shall not disclose documents designated as confidential to

               putative class members not named as plaintiffs in putative class litigation unless

               and until one or more classes have been certified.

       b.      Limited Third Party Disclosures. The parties and counsel for the parties shall

               not disclose or permit the disclosure of any documents designated

               CONFIDENTIAL under the terms of this Order to any other person or entity
3:17-cv-01426-MBS        Date Filed 11/16/20       Entry Number 214         Page 4 of 11




              except as set forth in subparagraphs (1)-(6) below, and then only after the person

              to whom disclosure is to be made has executed an acknowledgment (in the form

              set forth at Attachment B hereto), that he or she has read and understands the

              terms of this Order and is bound by it. Subject to these requirements, the

              following categories of persons may be allowed to review documents which have

              been designated CONFIDENTIAL pursuant to this Order:

              (1)     counsel and employees of counsel for the parties who have responsibility

                      for the preparation and trial of the lawsuit;

              (2)     parties and employees of a party to this Order but only to the extent

                      counsel shall certify that the specifically named individual party or

                      employee’s assistance is necessary to the conduct of the litigation in which

                      the information is disclosed 2;

              (3)     court reporters engaged for depositions and those persons, if any,

                      specifically engaged for the limited purpose of making photocopies of

                      documents;

              (4)     consultants, investigators, or experts (hereinafter referred to collectively as

                      “experts”) employed by the parties or counsel for the parties to assist in

                      the preparation and trial of the lawsuit;

              (5)     the author or recipient of a document containing the information or a

                      custodian or other person who otherwise possessed or knew the

                      information or is the subject of the document or information; and



2
  At or prior to the time such party or employee completes his or her acknowledgment of review
of this Order and agreement to be bound by it (Attachment B hereto), counsel shall complete a
certification in the form shown at Attachment C hereto. Counsel shall retain the certification
together with the form signed by the party or employee.
3:17-cv-01426-MBS         Date Filed 11/16/20       Entry Number 214         Page 5 of 11




               (6)     other persons only upon consent of the producing party or upon order of

                       the court and on such conditions as are agreed to or ordered.

       c.      Control of Documents. Counsel for the parties shall take reasonable efforts to

               prevent unauthorized disclosure of documents designated as Confidential pursuant

               to the terms of this order. Counsel shall maintain a record of those persons,

               including employees of counsel, who have reviewed or been given access to the

               documents along with the originals of the forms signed by those persons

               acknowledging their obligations under this Order.

       d.      Copies. All copies, duplicates, extracts, summaries or descriptions (hereinafter

               referred to collectively as “copies”), of documents designated as Confidential

               under this Order or any portion of such a document, shall be immediately affixed

               with the designation “CONFIDENTIAL” if the word does not already appear on

               the copy. All such copies shall be afforded the full protection of this Order.

       7.      Filing of Confidential Materials. In the event a party seeks to file any material

that is subject to protection under this Order with the court, that party shall take appropriate

action to ensure that the documents receive proper protection from public disclosure including:

(1) filing a redacted document with the consent of the party who designated the document as

confidential; (2) where appropriate (e.g. in relation to discovery and evidentiary motions),

submitting the documents solely for in camera review; or (3) where the preceding measures are

not adequate, seeking permission to file the document under seal pursuant to the procedural steps

set forth in Local Civil Rule 5.03, DSC, or such other rule or procedure as may apply in the

relevant jurisdiction. Absent extraordinary circumstances making prior consultation impractical

or inappropriate, the party seeking to submit the document to the court shall first consult with

counsel for the party who designated the document as confidential to determine if some measure

less restrictive than filing the document under seal may serve to provide adequate protection.
3:17-cv-01426-MBS          Date Filed 11/16/20        Entry Number 214      Page 6 of 11




This duty exists irrespective of the duty to consult on the underlying motion. Nothing in this

Order shall be construed as a prior directive to the Clerk of Court to allow any document be filed

under seal. The parties understand that documents may be filed under seal only with the

permission of the court after proper motion pursuant to Local Civil Rule 5.03.

       8.      Greater Protection of Specific Documents. No party may withhold information

from discovery on the ground that it requires protection greater than that afforded by this Order

unless the party moves for an Order providing such special protection.

       9.      Challenges to Designation as Confidential. Any CONFIDENTIAL designation

is subject to challenge.   The following procedures shall apply to any such challenge.

       a.      The burden of proving the necessity of a Confidential designation remains with

               the party asserting confidentiality.

       b.      A party who contends that documents designated CONFIDENTIAL are not

               entitled to confidential treatment shall give written notice to the party who affixed

               the designation of the specific basis for the challenge. The party who so

               designated the documents shall have fifteen (15) days from service of the written

               notice to determine if the dispute can be resolved without judicial intervention

               and, if not, to move for an Order confirming the Confidential designation.

       c.      Notwithstanding any challenge to the designation of documents as confidential,

               all material previously designated CONFIDENTIAL shall continue to be treated

               as subject to the full protections of this Order until one of the following occurs:

               (1)     the party who claims that the documents are confidential withdraws such

                       designation in writing;

               (2)     the party who claims that the documents are confidential fails to move

                       timely for an Order designating the documents as confidential as set forth

                       in paragraph 9.b. above; or
3:17-cv-01426-MBS        Date Filed 11/16/20       Entry Number 214         Page 7 of 11




              (3)     the court rules that the documents should no longer be designated as

                      confidential information.

       d.     Challenges to the confidentiality of documents may be made at any time and are

              not waived by the failure to raise the challenge at the time of initial disclosure or

              designation.

       10.    Treatment on Conclusion of Litigation.

       a.     Order Remains in Effect. All provisions of this Order restricting the use of

              documents designated CONFIDENTIAL shall continue to be binding after the

              conclusion of the litigation unless otherwise agreed or ordered.

       b.     Return of CONFIDENTIAL Documents. Within thirty (30) days after the

              conclusion of the litigation, including conclusion of any appeal, all documents

              treated as confidential under this Order, including copies as defined above (¶6.d.)

              shall be returned to the producing party unless: (1) the document has been entered

              as evidence or filed (unless introduced or filed under seal); (2) the parties stipulate

              to destruction in lieu of return; or (3) as to documents containing the notations,

              summations, or other mental impressions of the receiving party, that party elects

              destruction. Notwithstanding the above requirements to return or destroy

              documents, counsel may retain attorney work product including an index which

              refers or relates to information designated CONFIDENTIAL so long as that work

              product does not duplicate verbatim substantial portions of the text of confidential

              documents. This work product continues to be Confidential under the terms of

              this Order. An attorney may use his or her work product in a subsequent litigation

              provided that its use does not disclose the confidential documents.

       11.    Order Subject to Modification. This Order shall be subject to modification on

motion of any party or any other person who may show an adequate interest in the matter to
3:17-cv-01426-MBS          Date Filed 11/16/20    Entry Number 214        Page 8 of 11




intervene for purposes of addressing the scope and terms of this Order. The Order shall not,

however, be modified until the parties shall have been given notice and an opportunity to be

heard on the proposed modification.

           12.   No Judicial Determination. This Order is entered based on the representations

and agreements of the parties and for the purpose of facilitating discovery. Nothing herein shall

be construed or presented as a judicial determination that any specific document or item of

information designated as CONFIDENTIAL by counsel is subject to protection under Rule 26(c)

of the Federal Rules of Civil Procedure or otherwise until such time as a document-specific

ruling shall have been made.

           13.   Persons Bound. This Order shall take effect when entered and shall be binding

upon: (1) counsel who signed below and their respective law firms; and (2) their respective

clients.

           IT IS SO ORDERED.

                                             /s/ Margaret B. Seymour
                                             Senior United States District Judge

November 16, 2020
Columbia, South Carolina
3:17-cv-01426-MBS         Date Filed 11/16/20       Entry Number 214         Page 9 of 11




                                ATTACHMENT A
                   CERTIFICATION BY COUNSEL OF DESIGNATION
                       OF INFORMATION AS CONFIDENTIAL

                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION

 Twanda Marshinda Brown, et al.,
                                                         No. 3:17-cv-01426-MBS
                        Plaintiffs,
                                                         Class Action
        v.
                                                         Certification by Counsel of Designation
 Lexington County, South Carolina, et al.,               of Information as Confidential

                        Defendants.

        Documents produced herewith [whose bates numbers are listed below (or) which are
listed on the attached index] have been marked as CONFIDENTIAL subject to the
Confidentiality Order entered in this action which Order is dated [confidentiality order date].

       By signing below, I am certifying that I have personally reviewed the marked documents
and believe, based on that review, that they are properly subject to protection under the terms of
Paragraph 3 of the Confidentiality Order.

       Check and complete one of the two options below.

               I am a member of the Bar of the United States District Court for the District of
               South Carolina. My District Court Bar number is [District Court Bar #].

               I am not a member of the Bar of the United States District Court for the District of
               South Carolina but am admitted to the bar of one or more states. The state in which
               I conduct the majority of my practice is [state in which I practice most] where my
               Bar number is [that state's Bar #]. I understand that by completing this certification
               I am submitting to the jurisdiction of the United States District Court for the District
               of South Carolina as to any matter relating to this certification.




Date: [date attachment A signed]                              [Signature of Counsel [s/name]]
                                                              Signature of Counsel

                                                              [Printed Name of Counsel [A]]
                                                              Printed Name of Counsel
3:17-cv-01426-MBS           Date Filed 11/16/20    Entry Number 214       Page 10 of 11




                                       ATTACHMENT B

                       ACKNOWLEDGMENT OF UNDERSTANDING
                          AND AGREEMENT TO BE BOUND

                               UNITED STATES DISTRICT COURT
                                DISTRICT OF SOUTH CAROLINA
                                    COLUMBIA DIVISION

 Twanda Marshinda Brown, et al.,
                                                        No. 3:17-cv-01426-MBS
                        Plaintiffs,
                                                        Class Action
        v.
                                                        Acknowledgment of Understanding and
 Lexington County, South Carolina, et al.,              Agreement to be Bound

                        Defendants.

       The undersigned hereby acknowledges that he or she has read the Confidentiality Order
dated [confidentiality order date], in the above captioned action, understands the terms thereof,
and agrees to be bound by such terms. The undersigned submits to the jurisdiction of the United
States District Court for the District of South Carolina in matters relating to the Confidentiality
Order and understands that the terms of said Order obligate him/her to use discovery materials
designated CONFIDENTIAL solely for the purposes of the above-captioned action, and not to
disclose any such confidential information to any other person, firm or concern.

         The undersigned acknowledges that violation of the Stipulated Confidentiality Order may
result in penalties for contempt of court.

               Name:                  [undersigned name [att B]]
               Job Title:             [Job Title [att B]]
               Employer:              [Employer [att B]]
               Business Address:      [Business Address [att B]]


Date: [date attachment B signed]                            [Signature [attachment B]]
                                                            Signature
3:17-cv-01426-MBS        Date Filed 11/16/20      Entry Number 214         Page 11 of 11




                                       ATTACHMENT C

                        CERTIFICATION OF COUNSEL OF NEED
                        FOR ASSISTANCE OF PARTY/EMPLOYEE

                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION

 Twanda Marshinda Brown, et al.,
                                                        No. 3:17-cv-01426-MBS
                        Plaintiffs,
                                                        Class Action
        v.
                                                        Certification of Counsel of Need for
 Lexington County, South Carolina, et al.,              Assistance of Party/Employee

                        Defendants.

       Pursuant to the Confidentiality Order entered in this action, most particularly the
provisions of Paragraph 6.b.2., I certify that the assistance of [name of assistant [att C]] is
reasonably necessary to the conduct of this litigation and that this assistance requires the
disclosure to this individual of information which has been designated as CONFIDENTIAL.

         I have explained the terms of the Confidentiality Order to the individual named above
and will obtain his or her signature on an “Acknowledgment of Understanding and Agreement to
be Bound” prior to releasing any confidential documents to the named individual and I will
release only such confidential documents as are reasonably necessary to the conduct of the
litigation.

       The individual named above is:

       ❑       A named party;

       ❑       An employee of named party [employee of named party]. This employee’s job
               title is [employee's job title] and work address is [employee's work address].


Date: _______________                                       ___________________
                                                             Signature
